Case 3:17-cr-00210-BJD-JBT Document 53 Filed 04/12/21 Page 1 of 18 PageID 437




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

   UNITED STATES OF AMERICA

   vs.                                        Case No.:   3:17-cr-210-BJD-JBT

   STANLEY HAGAN, JR.

                                          /

                                      ORDER

         This case is before the Court on Defendant Stanley Hagan, Jr.’s Sealed

   Motion for Compassionate Release (Doc. 50 (Motion); Doc. 50-1 through 50-16

   (Movant’s Exhibits)), which he filed through counsel. The United States has

   responded in opposition. (Doc. 52, Response).

         Hagan is a 36-year-old inmate incarcerated at Jesup FCI, approaching

   the end of a 60-month prison sentence for one count of receiving child

   pornography. (See Doc. 33, Judgment). According to the Bureau of Prisons

   (BOP), he is scheduled to be released from prison fewer than 17 months from

   now, on September 1, 2022. Hagan seeks early release under the compassionate

   release statute, 18 U.S.C. § 3582(c)(1)(A), because of the Covid-19 pandemic and

   because he suffers from various health problems. Among Hagan’s underlying

   conditions are Type 2 diabetes, morbid obesity, hypertension, and asthma. The

   United States concedes that Hagan has “extraordinary and compelling reasons”

   for compassionate release, but opposes the Motion because it argues that

                                          1
Case 3:17-cr-00210-BJD-JBT Document 53 Filed 04/12/21 Page 2 of 18 PageID 438




   Hagan’s conditions do not prevent him from providing self-care, because the

   BOP is adequately responding to Covid-19, and because the sentencing factors

   under 18 U.S.C. § 3553(a) do not support a reduction in sentence. See Response.

           The Court has carefully considered each of the parties’ arguments and

   exhibits, including Hagan’s medical records and letters from him and his family.

   The Court also requested that the Probation Office investigate the suitability of

   Hagan’s release plan, which is to reside either with extended family in

   Statesboro, Georgia, or in transitional housing. The Probation Office has

   completed its investigation. For the reasons below, the Motion is due to be

   granted.

      I.      Compassionate Release

           Ordinarily, a district court “may not modify a term of imprisonment once

   it has been imposed.” 18 U.S.C. § 3582(c). However, as amended by the First

   Step Act, section 3582(c)(1)(A) provides:

           (A) the court, upon motion of the Director of the Bureau of
              Prisons, or upon motion of the defendant after the defendant has
              fully exhausted all administrative rights to appeal a failure of
              the Bureau of Prisons to bring a motion on the defendant's behalf
              or the lapse of 30 days from the receipt of such a request by the
              warden of the defendant’s facility, whichever is earlier, may
              reduce the term of imprisonment (and may impose a term of
              probation or supervised release with or without conditions that
              does not exceed the unserved portion of the original term of
              imprisonment), after considering the factors set forth in section
              3553(a) to the extent that they are applicable, if it finds that—




                                            2
Case 3:17-cr-00210-BJD-JBT Document 53 Filed 04/12/21 Page 3 of 18 PageID 439




               (i)   extraordinary and compelling reasons warrant
                     such a reduction …

         and that such a reduction is consistent with applicable policy
         statements issued by the Sentencing Commission.

   18 U.S.C. § 3582(c)(1)(A).

         Pursuant to its authority under § 3582(c), the United States Sentencing

   Commission has promulgated a policy statement governing the circumstances

   when compassionate release is appropriate. See U.S.S.G. § 1B1.13. The policy

   statement provides:

         Upon motion of the Director of the Bureau of Prisons under 18
         U.S.C. § 3582(c)(1)(A), the court may reduce a term of
         imprisonment (and may impose a term of supervised release with
         or without conditions that does not exceed the unserved portion of
         the original term of imprisonment) if, after considering the factors
         set forth in 18 U.S.C. § 3553(a), to the extent that they are
         applicable, the court determines that—

         (1)    (A) Extraordinary and compelling reasons warrant the
                reduction; or
                (B) The defendant (i) is at least 70 years old; and (ii) has
                served at least 30 years in prison pursuant to a sentence
                imposed under 18 U.S.C. § 3559(c) for the offense or offenses
                for which the defendant is imprisoned;
         (2) The defendant is not a danger to the safety of any other person
             or to the community, as provided in 18 U.S.C. § 3142(g); and
         (3) The reduction is consistent with this policy statement.

   U.S.S.G. § 1B1.13. The Sentencing Commission has not updated the policy

   statement since the passage of the First Step Act.

         The guideline’s commentary provides that “extraordinary and compelling

   reasons” for compassionate release may exist based on the defendant’s medical


                                          3
Case 3:17-cr-00210-BJD-JBT Document 53 Filed 04/12/21 Page 4 of 18 PageID 440




   condition, age, family circumstances, or “other reasons.” U.S.S.G. § 1B1.13, cmt.

   1. As relevant here, these circumstances include:

              (A) Medical Condition of the Defendant.—

                  (i)    The defendant is suffering from a terminal illness (i.e.,
                         a serious and advanced illness with an end of life
                         trajectory). A specific prognosis of life expectancy (i.e.,
                         a probability of death within a specific time period) is
                         not required. Examples include metastatic solid-tumor
                         cancer, amyotrophic lateral sclerosis (ALS), end-stage
                         organ disease, and advanced dementia.
                  (ii)   The defendant is--
                         (I) suffering from a serious physical or medical
                         condition,
                         (II) suffering from a serious functional or cognitive
                         impairment,
                         or
                         (III) experiencing deteriorating physical or mental
                         health because of the aging process,
                         that substantially diminishes the ability of the
                         defendant to provide self-care within the environment
                         of a correctional facility and from which he or she is not
                         expected to recover.
   Id., cmt. 1(A). 1


   1       The Court recognizes that several circuit courts have concluded that U.S.S.G. § 1B1.13
   does not apply to defendant-initiated motions for compassionate release, and therefore does
   not bind district courts. United States v. Brooker, 976 F.3d 228 (2d Cir. 2020); United States
   v. McCoy, 981 F.3d 271 (4th Cir. 2020); United States v. Shkambi, No. 20–40543, 2021 WL
   1291609 (5th Cir. Apr. 7, 2021) (published); United States v. Jones, 980 F.3d 1098 (6th Cir.
   2020); United States v. Gunn, 980 F.3d 1178 (7th Cir. 2020); United States v. Aruda, No. 20–
   10245, 2021 WL 1307884 (9th Cir. Apr. 8, 2021) (published); United States v. McGee, No. 20–
   5047, 2021 WL 1168980 (10th Cir. Mar. 29, 2021) (published). The Eleventh Circuit Court of
   Appeals has not yet ruled on this issue, though the matter is pending in several cases. The
   Court need not resolve that issue here. For purposes of this Order, the Court assumes that the
   policy statement is still binding. If it is not binding, such that the Court has greater flexibility
   to act, its decision would be the same.


                                                    4
Case 3:17-cr-00210-BJD-JBT Document 53 Filed 04/12/21 Page 5 of 18 PageID 441




            When a defendant moves for compassionate release on his own behalf, the

   compassionate release statute contains an exhaustion requirement. A district

   court can reduce the term of imprisonment “upon motion of the defendant” only

   “after the defendant has fully exhausted all administrative rights to appeal a

   failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or

   the lapse of 30 days from the receipt of such a request by the warden of the

   defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A) (emphasis

   added). As the Sixth Circuit Court of Appeals has held, “[p]risoners who seek

   compassionate release have the option to take their claim to federal court within

   30 days [of submitting a request to the warden], no matter the appeals available

   to them.” United States v. Alam, 960 F.3d 831, 834 (6th Cir. 2020); accord

   United States v. Smith, 482 F. Supp. 3d 1218, 1222–24 (M.D. Fla. 2020).

      II.     Hagan has satisfied the exhaustion requirement

            The United States concedes that Hagan has satisfied the exhaustion

   requirement, Response at 3–4, and the Court agrees. Hagan submitted requests

   for compassionate release to the warden of his facility on September 23, 2020

   and again on October 9, 2020. The warden denied both requests in a pair of one-

   page responses. (Doc. 50-7, Movant’s Exhibit 7 at 3, 7). On March 3, 2021, more

   than 30 days after submitting each of his requests, Hagan filed the motion for

   compassionate release. As such, Hagan has satisfied § 3582(c)(1)(A)’s 30-day

   exhaustion alternative.


                                            5
Case 3:17-cr-00210-BJD-JBT Document 53 Filed 04/12/21 Page 6 of 18 PageID 442




       III.   Hagan has shown extraordinary and compelling reasons

          The United States also concedes that one of Hagan’s medical conditions

   qualifies as an “extraordinary and compelling” reason for compassionate release

   in light of the Covid-19 pandemic. Response at 4, 8. The United States agrees

   that, pursuant to Department of Justice (DOJ) policy, Hagan’s Type 2 diabetes

   is a “serious medical condition” under U.S.S.G. § 1B1.13, cmt. 1 because the

   condition is a confirmed risk factor for serious illness from Covid-19, the

   condition is supported by medical records, and Hagan is not expected to recover

   from it.

          Type 2 diabetes is indeed a risk factor for serious illness from Covid-19.

   According to recent guidance from the Centers for Disease Control (CDC),

   having Type 2 diabetes can increase a person’s risk of serious illness if he or she

   contracts coronavirus. 2 “Serious illness” is defined as a Covid-19 infection that



   2       Previous guidance from the CDC regarding underlying conditions and the risk of severe
   illness from Covid-19 separated underlying conditions into two categories: those that “might”
   increase the risk of severe illness and those that do increase the risk of severe illness. On
   March 29, 2021, the CDC issued updated guidance, which no longer draws a clear distinction
   between those two categories. Instead, the CDC states that nearly all the conditions on its list
   “can make [one] more likely” to develop severe illness.
           However, the CDC lists the conditions associated with severe illness from Covid-19 by
   “tiers,” depending on the quality of evidence supporting an association with serious infection.
   https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-care/underlying-evidence-table.html.
   Those tiers range from “supported by meta-analysis/systematic review” at the top (a tier that
   includes conditions like cancer, COPD, diabetes, and obesity) down to “supported by mixed
   evidence” at the bottom (a tier that includes conditions like hypertension and asthma). These
   tiers roughly correspond to the former distinction between conditions that increase the risk of
   severe illness (which, like the top tier, included cancer, COPD, diabetes, and obesity) and those
   that “might” increase the risk of severe illness (which included hypertension and moderate-
   to-severe asthma).


                                                  6
Case 3:17-cr-00210-BJD-JBT Document 53 Filed 04/12/21 Page 7 of 18 PageID 443




   leads to hospitalization, intensive care, ventilation, or death. The CDC reports

   that the association between Type 2 diabetes and severe illness from Covid-19

   is supported by the strongest level of evidence, that is, meta-analysis and/or

   systematic review. 3 According to a letter that Hagan submitted from Marcia

   Glass, M.D. (associate professor of internal medicine at Tulane University) and

   Natasha Lee, M.D., (chief resident of the internal medicine-pediatrics residency

   program at Tulane University), the American Heart Association has published

   “multiple studies that indicate that living with diabetes can increase the risk of

   death due to a COVID-19 infection by twelve-fold.” (Doc. 50-5, Movant’s Exhibit

   5 at 4). Dr. Glass and Dr. Lee conclude that “Mr. Hagan’s diabetes puts him at

   both increased risk of death from COVID-19 and complicates his treatment if

   he was to contract the virus.” Id.

         Were diabetes the only condition affecting Hagan, the Court might not

   grant compassionate release. But such is not the case. According to Hagan’s

   medical records, he also has been diagnosed with hypertension, asthma, and

   notably, morbid obesity. (Doc. 50-6, Movant’s Exhibit 6 at 10–11). The CDC

   states that each of these conditions can increase the risk of severe illness from

   Covid-19. Moreover, having multiple underlying conditions cumulatively

   aggravates the risk of developing a serious infection. COVID-19: Who’s at



   3      https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-care/underlying-evidence-
   table.html.


                                                7
Case 3:17-cr-00210-BJD-JBT Document 53 Filed 04/12/21 Page 8 of 18 PageID 444




   higher risk of serious symptoms?, Mayo Clinic (April 6, 2021), https://www.

   mayoclinic.org/coronavirus-who-is-at-risk/art-20483301 (“While each of these

   factors can increase the risk of severe COVID-19 symptoms, people who have

   several of these other health problems are at even higher risk.”). Although

   according to the CDC there is only mixed evidence whether hypertension and

   asthma increase the risk of serious infection from Covid-19, the strongest level

   of evidence supports an association between obesity and severe illness. Not only

   that, but the CDC warns that “[t]he risk of severe COVID-19 illness increases

   sharply with elevated BMI [Body Mass Index].” People With Certain Medical

   Conditions, CDC (March 29, 2021) (emphasis added).

         Hagan suffers from a BMI of nearly 50. For perspective, a BMI of 30 or

   greater but less than 35 qualifies as Class 1 obesity. 4 A BMI of 35 or greater but

   less than 40 qualifies as Class 2 obesity. And a BMI of 40 or greater qualifies

   as Class 3 obesity, which is also “sometimes categorized as ‘extreme’ or ‘severe’

   obesity.” Id. Hagan’s BMI is well above the threshold for severe obesity. His

   current records reflect a BMI of 49.5, Movant’s Ex. 5 at 3, but records also reflect

   that his BMI has ranged as high as 52.9 and 56.1. (Doc. 52-1, Gov’t Medical

   Records at 15, 29, 43–44). There appear to be at least three reasons why obesity

   increases the risk of serious illness from Covid-19: (1) obesity causes fat in the




   4     https://www.cdc.gov/obesity/adult/defining.html.


                                               8
Case 3:17-cr-00210-BJD-JBT Document 53 Filed 04/12/21 Page 9 of 18 PageID 445




   abdomen to press on the diaphragm, which can restrict airflow to the lungs,

   resulting in further shortness of breath and difficulty breathing, (2) “[t]he blood

   of people with obesity also tends to clot more, specifically in the lungs,” and (3)

   “[o]verall, the immune systems in people with obesity are not as strong.” 5 Dr.

   Glass and Dr. Lee report:

         According to the American Heart Association, patients with severe
         obesity had more than double the risk of requiring intubation and
         mechanical ventilation and 26% higher risk of death compared to
         patients with normal BMIs. There was also an age component that
         was noted in that patients aged 50 years and younger with severe
         obesity had a 36% higher risk of death compared to their peers with
         normal BMIs. Mr. Hagan who has a BMI of 49.5 and is 36 years old
         falls into this severely high-risk category of not just severe COVID-
         19 infection but also of death. Additionally, a study published by
         the Diabetes Journal found that the presence of obesity was
         associated with an approximately threefold increased risk of severe
         complications resulting from a COVID-19 infection. They found
         that this association persisted even after controlling for age, sex,
         smoking status, hypertension, diabetes, and dyslipidemia. This
         means that regardless of Mr. Hagan’s potential comorbidities, his
         severe obesity alone puts him a incredibly high risk of suffering
         from a severe and potentially fatal COVID-19 infection.

   Movant’s Ex. 5 at 3.

         The United States argues that obesity is not a basis for compassionate

   release because it is not an extraordinary condition and because Hagan can

   recover from it. Response at 9–10. That may be true in most cases, but three

   things bear mentioning. First, the Court does not consider Hagan’s severe



   5      https://www.obesityaction.org/community/covid-19-and-obesity-what-does-it-mean-
   for-you/. See also https://www.cdc.gov/obesity/data/obesity-and-covid-19.html.


                                              9
Case 3:17-cr-00210-BJD-JBT Document 53 Filed 04/12/21 Page 10 of 18 PageID 446




    obesity to be an extraordinary and compelling reason in isolation. Rather, the

    Court considers it in conjunction with his other comorbidities, including

    hypertension, asthma, and type 2 diabetes, the last of which the United States

    concedes is an extraordinary and compelling reason in light of the Covid-19

    pandemic. Second, Hagan does not merely suffer from obesity, but a particulary

    severe form of obesity, with a BMI of nearly 50. 6 And to reiterate what the CDC

    has said, “[t]he risk of severe COVID-19 illness increases sharply with elevated

    BMI.” Third, given the extent of Hagan’s obesity, it is unlikely he could recover

    from his condition any time soon.

           The Court also recognizes, as the United States argues, that Hagan’s

    blood pressure and diabetes appear to be well-managed. That will often be a

    powerful consideration in deciding whether compassionate release is

    warranted. See, e.g., United States v. Heck, No. 3:17-cr-224-MMH-MCR, 2021

    WL 1172938, at *5–7 (M.D. Fla. Mar. 29, 2021) (finding that defendant’s

    conditions did not rise to the level of extraordinary and compelling

    circumstances where his diabetes and blood pressure were well-controlled).

    However, there remains the issue of Hagan’s severe obesity, which compounds

    his risk of severe illness from Covid-19, and which neither he nor the BOP can



    6      The CDC reports that as of 2017-2018, 9% of adults in the United States suffered from
    severe obesity, meaning a BMI of 40 or greater. https://www.cdc.gov/nchs/data/hestat/obesity-
    adult-17-18/obesity-adult.htm. It stands to reason that an even smaller percentage of
    American adults suffers from a BMI of 50 or greater.


                                                 10
Case 3:17-cr-00210-BJD-JBT Document 53 Filed 04/12/21 Page 11 of 18 PageID 447




    do much about in the short term. The Court adds that there is no indication

    Hagan has been offered the Covid-19 vaccine as a means of coping with his risk

    of infection. See Response at 2. 7

          The Court agrees with the Third Circuit Court of Appeals that “the mere

    existence of COVID-19 in society and the possibility that it may spread to a

    particular prison alone cannot independently justify compassionate release,

    especially considering BOP’s statutory role, and its extensive and professional

    efforts to curtail the virus’s spread.” United States v. Raia, 954 F.3d 594, 597

    (3d Cir. 2020). But the historic Covid-19 pandemic, when combined with the

    particular circumstances of an inmate, may present a different picture. Hagan

    is an outlier due to the uncommon nature and combination of his underlying

    conditions. Under the unique circumstances here, the Court concludes that

    Hagan’s conditions rank as extraordinary and compelling reasons for

    compassionate release.




    7      According to the BOP’s latest data, one inmate is positive for Covid-19 at Jesup FCI,
    20 staff members are positive, two inmates have died, 487 inmates have recovered, and three
    staff members have recovered. https://www.bop.gov/coronavirus/. Although such data is a
    valuable consideration as well, where a defendant’s medical conditions create extraordinary
    and compelling circumstances, this Court has said it “need not wait for the virus to afflict
    Defendant before acting.” United States v. Mack, No. 3:13-cr-206-TJC-MCR, 2020 WL
    6044560, at *5 (M.D. Fla. Oct. 13, 2020).


                                                11
Case 3:17-cr-00210-BJD-JBT Document 53 Filed 04/12/21 Page 12 of 18 PageID 448




        IV.   Hagan is unlikely to be a danger to the community


           The Court considers an additional question: whether Hagan is a danger

    to the safety of another person or to the community, as provided by 18 U.S.C. §

    3142(g). See U.S.S.G. § 1B1.13(2). In doing so, the Court considers such factors

    as “the nature and circumstances of the offense charged,” “the weight of the

    evidence against the person,” the “history and characteristics of the person,”

    including the person’s “mental and physical condition,” as well as “the nature

    and seriousness of the danger to any person or the community that would be

    posed by the person’s release.” 18 U.S.C. § 3142(g).

           To be sure, Hagan’s conviction for receiving child pornography is a serious

    offense. Hagan admitted that, while posing as a 15-year-old female, he engaged

    in sexually explicit online conversations with an individual who was revealed

    to be Darren Dozier. 8 (Doc. 12, Plea Agreement at 18–23). Hagan solicited and

    received images of child pornography from Dozier, which depicted Dozier

    sexually abusing a 9-year-old child. Although Dozier produced the images

    months before Hagan contacted him, see id. at 18–19, Hagan acknowledged that

    his conduct contributed to the sexual exploitation of children. The Court has

    given these facts careful consideration in weighing its decision.



    8      Mr. Dozier was sentenced in the United States District Court for the Eastern District
    of Pennsylvania to a term of 420 months in prison for one count of the transportation of child
    pornography. Docket No. 2:16-cr-520-MAK-1 (E.D. Pa.).


                                                 12
Case 3:17-cr-00210-BJD-JBT Document 53 Filed 04/12/21 Page 13 of 18 PageID 449




          However, three reasons persuade the Court that Hagan is unlikely to pose

    a danger to another person or to the community if granted compassionate

    release. First is Hagan’s remorse and desire for rehabilitation. Hagan fully

    accepted responsibility for his actions, has expressed unequivocal remorse, and

    demonstrates that he understands why his conduct was harmful. (Doc. 50-1,

    Ex. 1, Letter from Hagan). Hagan appears to be committed to bettering himself,

    id., and he intends to further his rehabilitation after he is released by

    continuing psychosexual therapy, see Sealed Motion at 15. Second, Hagan

    appears to have a suitable release plan and a supportive family (see Doc. 50-2

    through 50-4, Exhibits 2 through 4, Letters in Support), both of which will help

    ensure that Hagan complies with the terms of supervised release and that he

    continues his rehabilitation. Third, the Court is confident that the conditions of

    supervised release can limit the risk that Hagan will reoffend. Indeed, Hagan

    was compliant with the conditions of pretrial release, and the Court has no

    reason to believe he would not be compliant with the conditions of post-release

    supervision. Hagan will know that if he violates sex offender registration laws

    or the conditions of supervised release, he will be subject to reimprisonment.

    Hagan’s computer usage will be severely restricted and monitored, making it

    unlikely he would commit another child pornography offense. The Court

    believes that these conditions, along with the deterrent of reimprisonment

    should Hagan violate these conditions, are adequate to protect the public.


                                           13
Case 3:17-cr-00210-BJD-JBT Document 53 Filed 04/12/21 Page 14 of 18 PageID 450




       V.     18 U.S.C. § 3553(a) supports compassionate release

            Finally, the Court must consider whether the sentencing factors under 18

    U.S.C. § 3553(a) support reducing Hagan’s sentence. 18 U.S.C. § 3582(c)(1)(A).

    In view of all the applicable § 3553(a) factors, the Court concludes that a

    reduction is warranted.

            The Court reiterates that it has considered the nature and circumstances

    of the offense of conviction. Ordinarily, this factor will carry considerable weight

    in the § 3553(a) analysis. However, the nature of the conviction is not an

    absolute bar to relief under § 3582(c)(1)(A) where, as here, other factors weigh

    strongly in favor of reducing the defendant’s sentence. See, e.g., United States

    v. Feucht, 462 F. Supp. 3d 1339 (S.D. Fla. 2020) (granting compassionate

    release to a 63-year-old inmate convicted of distributing and possessing child

    pornography, who had Type 2 diabetes, obesity, hypothyroidism, and

    hypertension, and who had served over 112 months of a 151-month prison

    sentence). And, Hagan’s offense was somewhat distinguishable from other child

    pornography offenses. Unlike other such cases, Hagan does not appear to have

    collected a vast trove of illicit material. Rather, the instant offense involved six

    images (four received from Darren Dozier and two sent to him), based on a few

    interactions with Mr. Dozier. (See Doc. 27, Presentence Investigation Report

    [PSR] at ¶ 16). And unlike many other child pornography cases, Hagan did not

    receive a guidelines enhancement for material involving sadistic or masochistic


                                            14
Case 3:17-cr-00210-BJD-JBT Document 53 Filed 04/12/21 Page 15 of 18 PageID 451




    conduct. See id. at ¶¶ 26–37. Although there was some psychological evidence

    presented at the sentencing hearing that Hagan has some predilection to be

    attracted to children, the facts, combined with Hagan’s otherwise non-existent

    criminal history, reflect that the instant offense was an aberration. This by no

    means minimizes the seriousness of the crime, but it is relevant to the nature

    and circumstances of the offense.

          Moreover, Hagan has served a significant portion of his 60-month prison

    sentence. He has been in prison for nearly three years, dating from May 31,

    2018, when he was remanded into custody immediately after sentencing. That

    equates to about 60% of his full term of imprisonment (and roughly 70% of his

    actual time to be served). According to the BOP, Hagan is due to be released

    from prison in just under 17 months (on September 1, 2022). Thus, granting

    compassionate release will not significantly diminish the length of Hagan’s

    sentence, and by extension, minimize the severity of the offense.

          Additionally, Hagan has conducted himself well in prison. He has not

    received any incident reports during his time in custody. (Doc. 50-12, Movant’s

    Exhibit 12). Meanwhile, Hagan has used his time in prison to further his

    education, having completed courses in paralegal studies, commercial truck

    driving, and investing. (Doc. 50-9, Movant’s Exhibit 9). He has come to lean on

    his faith and has developed new hobbies to stay out of trouble. See Movant’s Ex.

    1; Movant’s Ex. 2. Hagan has not received therapy while at Jesup FCI because


                                          15
Case 3:17-cr-00210-BJD-JBT Document 53 Filed 04/12/21 Page 16 of 18 PageID 452




    sex offender treatment programs are not available at the facility. See Motion at

    15. However, upon his release from prison, he hopes to continue treatment with

    the same therapist he saw while on pretrial release. See id. The interest in

    Hagan receiving sex offender treatment is one factor (among many) that weighs

    in favor of granting early release. See 18 U.S.C. § 3553(a)(2)(D); Frushour v.

    United States, No. 16–20226–1, 2020 WL 4734907, at *3 (E.D. Mich. Aug. 14,

    2020).

          Finally, as discussed under Part IV, the Court is confident that Hagan

    will not pose a danger to any other person or to the public. At the sentencing

    hearing, the Court stated that it believed Hagan’s “expressed remorse is

    genuine and that his amenability to treatment is real,” both of which the Court

    found to be “unique about the case.” (Doc. 44, Sentencing Transcript at 39). The

    instant offense marked Hagan’s first and only encounter with the criminal

    justice system. As the Court remarked at sentencing, “Mr. Hagan comes to the

    court without any previous criminal history at all and with a fairly significant

    record of contributing to his family’s and the community’s uplift, if you will.” Id.

    Based on his expressions of remorse and acceptance of responsibility, the Court

    believes that Hagan is unlikely to reoffend, and that the sentence served thus

    far has been sufficient to afford adequate deterrence and to promote respect for

    the law. Hagan understands that, were he to reoffend, he will suffer the

    consequences. But as the Court optimistically noted at sentencing, “[h]e


                                            16
Case 3:17-cr-00210-BJD-JBT Document 53 Filed 04/12/21 Page 17 of 18 PageID 453




    presents to the Court with factors that cause the Court to believe in his ability

    to continue not to violate the law after this one egregious and horrible mistake,

    as he puts it.” Id.

          Hagan presents the Court with a unique constellation of circumstances –

    pertaining to his health, the Covid-19 pandemic, and the § 3553(a) factors –

    which the Court finds to support compassionate release. Having considered

    each of the applicable § 3553(a) factors, including the history and

    characteristics of the defendant, the types of sentences available, and the need

    for the sentence to reflect the seriousness of the offense, provide just

    punishment, afford adequate deterrence, and promote respect for the law, the

    Court concludes that a sentence reduction is appropriate.

          Accordingly, it is hereby ORDERED:

          1. Defendant Stanley Hagan, Jr.’s Sealed Motion for Compassionate

             Release (Doc. 50) is GRANTED.

          2. Hagan’s previously imposed sentence of imprisonment of 60 months is

             reduced to TIME SERVED plus 7 days, for a release date of April

             19, 2021. If possible, Hagan should be quarantined pending his

             release.

          3. Under 18 U.S.C. § 3582(c)(1)(A), Hagan is ordered to serve a “special

             term” of supervised release of 17 months (reflecting the remainder of

             his term of imprisonment with good-time credits), to be followed by the


                                           17
Case 3:17-cr-00210-BJD-JBT Document 53 Filed 04/12/21 Page 18 of 18 PageID 454




              term of 120 months of supervised release stated in the Judgment

              (Doc. 33), for a total term of 137 months of supervised release.

            4. Otherwise, all conditions of supervised release contained in his

              Judgment (Doc. 33) shall apply.

            DONE AND ORDERED at Jacksonville, Florida this 12th day of April,

    2021.




    lc 19

    Copies:

    Counsel of record
    Defendant
    United States Marshals Service
    United States Probation Office
    United States Bureau of Prisons
    Warden, Jesup FCI




                                           18
